Citation Nr: 1041196	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a lung disorder.  

6.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 
1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision rendered by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified during hearings held at the RO before RO 
personnel and before the undersigned.  Transcripts of the 
proceedings are of record.  

These matters were previously the subject of a Board remand 
directive in May 2008.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a veteran may only seek service connection for PTSD, the 
veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Id.  Essentially, the Court 
found that a veteran does not file a claim to receive benefits 
only for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may be 
afflicting the veteran.  In the present case, the evidence 
demonstrates diagnoses of additional mental disorders as well as 
vague contentions that such psychiatric symptomatology is related 
to the Veteran's active service.  As such, the Board has 
recharacterized the issue on appeal as stated on the title page.  

The issues of service connection for an acquired psychiatric 
disorder to include PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.

FINDINGS OF FACT

1.  The Veteran has a current heart condition.  The weight of the 
probative evidence is against a finding that such is attributable 
to his active duty service.  

2.  A seizure disability was not shown in service, nor is there 
probative evidence of any current seizure disability that may be 
attributable to such service.  

3.  A disability manifested by tinnitus was not shown during 
service and the weight of the probative evidence indicates that 
current tinnitus was not incurred during active service.  

4.  The weight of the probative evidence does not show that the 
Veteran has a current lung disorder.  

5.  The Veteran has diabetes mellitus.  The weight of the 
probative evidence is against a finding that such is attributable 
to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).

2.  The criteria for service connection for a seizure disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).

4.  The criteria for service connection for a lung disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).

5.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In an October 2005 letter issued prior to the adjudication of the 
claims and in a May 2008 letter, VA satisfied these criteria.  In 
the letters, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claims.  As noted in the 
Board's May 2008 remand, the October 2005 letter incorrectly 
referred to the claim for diabetes mellitus as requiring the 
submission of new and material evidence.  The May 2008 letter 
corrected this notice error and provided the criteria for service 
connection for diabetes mellitus.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the May 
2008 correspondence advised the Veteran of these elements.  

Finally, when a claimant's service treatment records are 
unavailable, the RO should advise the Veteran to submit 
alternative forms of evidence to support his claims.  Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005).  Here, the Veteran 
was advised of the absence of his service treatment records as 
early as January 2006.  In that letter and in a May 2008 letter, 
he was advised of alternate evidence, other than service 
treatment records, that he could submit to substantiate the 
claim.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran identified VA outpatient treatment records and those 
records have been obtained.  He has not identified other existing 
relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
McLendon v. Nicholson the Court held that the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 
(2006).

Here, there is competent evidence that the Veteran has a heart 
condition, a seizure disorder, tinnitus, and diabetes mellitus.  
There is no persuasive evidence of a current lung disability.  In 
addition, there is no persuasive evidence any pertinent event, 
injury, or disease occurred in service.  Similarly, there is no 
indication that the conditions were manifested during an 
applicable presumptive period or an indication that they are 
otherwise associated with his active duty service.   

Additionally, the Court has held that in all cases, a non-combat 
veteran's lay statements must be weighed against other evidence, 
including the absence of military records supporting the 
veteran's lay assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

Here, the Board is certainly cognizant of the fact that the 
Veteran's service treatment records are destroyed through no 
fault of his own.  Nevertheless, the absence of any post-service 
records documenting treatment for the conditions or evidence 
until many years after service discharge establishing continuity 
of symptomatology are factors that weighs heavily against the 
Veteran's lay assertions today.  

With respect to any outstanding treatment records, while the 
Veteran identified receiving VA treatment through clinics at Wade 
Park, Brecksville, Clarksville, and McCathy since 1957, extensive 
efforts to locate any such records have been fruitless.  
Moreover, while the Veteran identified private treatment records 
through Kaiser Permanente, he did not provide the records nor 
respond to a May 2008 request from the RO for VA assistance in 
obtaining the records on his behalf.  Thus, the RO substantially 
complied with the Board's remand directive.  See Stegall v. West, 
11 Vet. App. 268 (1988).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.  

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

For certain chronic disorders, service connection may be granted 
if the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

The Board has reviewed the evidence of record, but finds that the 
preponderance of the evidence is against the claims for service 
connection for a heart condition, seizure disorder, tinnitus, 
lung disorder, and diabetes mellitus.  In this respect, with the 
exception of a lung disability, there is evidence that the 
Veteran has these disabling conditions.  There is no persuasive 
evidence, however, that they were incurred or otherwise 
associated with his active duty service.  

Significantly, the associated VA treatment records are only 
available from 2004 to present.  Thus, there is a significant 
period of time in which there is no medical evidence showing 
treatment for the claimed disabilities.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  In addition, the current records do 
not show that the claimed heart, seizure, tinnitus, lung, or 
diabetes mellitus are associated with the Veteran's service.  

As to the heart disorder, the Veteran does not describe having 
heart symptoms during service.  Rather, he indicates that he 
found out he had a heart murmur some time after discharge and 
that he later learned that "large quantities of fluid that was 
leaking from [his] heart."  (See Hearing Transcript, May 4, 
2006.)  The records, however, show that he had a mitral valve 
repair in August 1998.  He was treated for deep vein thrombosis 
and heart valve disease in 2006.  These records do not indicate, 
however, that any current heart disability is of service origin.  

As to the seizure disorder, during the February 2008 hearing, the 
Veteran described a history of seizures since active duty.  He 
reported, however, only receiving consistent treatment since the 
1970's through the Epileptic Foundation.  The Board has 
considered the Veteran's lay testimony but finds that it is 
afforded less probative weight than other more persuasive 
evidence of record.  First, although the Veteran has been 
afforded numerous opportunities, he has not provided or 
authorized VA to obtain records from the Epileptic Foundation.  
In addition, the first VA treatment record for seizures was not 
until 2004.  Those records note that the seizure disorder was 
"longstanding" but only indicate a history of seizures for 8 
years.  (See December 2008 VA outpatient treatment record.)  This 
history made in contemplation of receiving medical treatment is 
more probative than the statements made in relation to his claim 
for compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation of 
the reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rationale that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

As to the tinnitus disability, the Veteran reports being exposed 
to acoustic trauma in service after a gun was fired near him.  He 
also reports a post service history of exposure to noise when 
working with heavy equipment.  The Veteran indicated he was 
diagnosed with tinnitus in 1959.  As noted, there are no records 
prior to 2004 for treatment for tinnitus.  Nevertheless, the 
Veteran is certainly competent to discuss the symptoms of 
tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374-75 
(2002) (Veteran competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus because ringing in the ears is 
capable of lay observation.)  The Veteran, however, does not 
describe in either his hearing testimony or in other evidence of 
record continuity of tinnitus symptoms since service.  Rather, 
during his hearing before the undersigned, he stated that the 
problem did not start to bother him until the 1970's.  None of 
the VA treatment records associates any current tinnitus disorder 
to the Veteran's active service from 1957 to 1959.  While the 
Veteran's DD 214 reveals a significant assignment with an 
engineer battalion, this fact alone does not lead the Board to 
conclude that he was exposed to acoustic trauma that has resulted 
in his current tinnitus condition.  

As to the lung condition, during the hearing before the 
undersigned, the Veteran indicated that he would be winded when 
running during his active duty service.  He stated that he was 
provided medication for his breathing problem during service.  He 
did not describe any current lung condition or offer an opinion 
as to how any current condition was related to service.  The 
record, however, does not reflect current treatment for a lung 
condition.  Thus, without determining whether the Veteran's 
statements as to treatment for a lung condition during service 
are credible, there is a lack of evidence of a current 
disability.  In short, Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Finally, turning to the claim for diabetes mellitus, the Veteran 
does not allege that he was treated for diabetes mellitus during 
service but states that he was diagnosed with diabetes mellitus 
shortly following discharge from service.  As noted above, 
however, there are no VA treatment records documenting treatment 
for diabetes mellitus until 2004.  Additionally, none of the 
treatment records suggest that diabetes mellitus was incurred 
coincident with active duty service.  In sum, the Board is left 
with the Veteran's unsubstantiated opinion as to the etiology of 
the disorder.  While in certain cases, a veteran's lay opinion 
can be dispositive, here, where the issue pertains to the 
etiology to a disability not capable of lay diagnosis, competent 
evidence is required.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance of the evidence is against the 
Veteran's claims, and they must be denied.  


ORDER

Service connection for a heart condition is denied.  

Service connection for a seizure disorder is denied.  

Service connection for tinnitus is denied.  

Service connection for a lung disorder is denied.   

Service connection for diabetes mellitus is denied.  


REMAND

With respect to the claim for service connection for an acquired 
psychiatric disorder to include PTSD, the Board finds that the 
requirements to order a VA examination have been triggered.  

With respect to the claim, during medical treatment, the Veteran 
has consistently reported that current psychiatric symptoms are 
due to incidents that occurred during active duty.  For example, 
he states that during service in France he had to remove bodies 
from a land mine that had created a large crater.  He also 
described recurrent nightmares about his attempts to remove mines 
in France that were placed during World War II.  During the 
hearing before the undersigned, he described his role in service 
as a demolition expert.  He stated that he was assigned to the 
"Combat Engineer Battalion 97."  The Veteran's statements 
appear consistent with his DD-214 that indicates his last 
significant duty assignment was with Company C, 97th Engineer 
Battalion.  

The Board acknowledges that the Veteran had a negative PTSD 
screening in August 2006 and in December 2006.  A September 2009 
note, however, indicates a diagnosis of PTSD.  It is unclear, 
however, whether the recent diagnosis, or any other acquired 
psychiatric disorder, is related to the Veteran's active duty 
service.  

Given these facts, the Board finds that additional efforts should 
be made to verify whether the events as alleged occurred.  This 
would include contacting the service department and requesting 
unit history records.  In addition, as there is a question as to 
the Veteran's appropriate psychiatric diagnoses, he should be 
afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
service department and request copies of unit 
histories for Company C, 97th Engineer 
Battalion for the period from September 1955 
to August 1957.  

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorder, to include whether he 
has PTSD under the criteria in DSM-IV.  The 
claims folder must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken in 
connection with the examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

If any other psychiatric disability is 
diagnosed, the examiner should offer an 
opinion as to whether such is at least as 
likely as not associated with the Veteran's 
active duty service.  

The physician should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  

4.  Thereafter, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted and 
completed in full.  In particular, the RO/AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).  

6.  After the requested development has been 
completed, the RO should review and 
adjudicate the merits of the claim based on 
all the evidence of record and all governing 
legal authority, including any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


